Title: To George Washington from Thomas Jefferson, 30 December 1793
From: Jefferson, Thomas
To: Washington, George


            
              Sir,
              Philadelphia, Decr 30. 1793.
            
            Certain proceedings of the ministers of the United States abroad, on Behalf of M. de
              la Fayette rendering it necessary that I should do myself the honor of addressing you
              on that subject in order that the proper sanction may be obtained for what is done, I
              shall be justified by the interest which yourself and our fellow citizens generally
              feel in the fortunes and sufferings of that Gentleman in suggesting something more for
              his future aid.
            Soon after his captivity and imprisonment, and before the ministers had received our
              instructions to endeavor to obtain his liberation, they were apprised that his
              personal restraint, and the peculiar situation of his fortune disabled him from
              drawing resources from that, and would leave him liable to suffer for subsistence, and
              the common necessaries of life. After a consultation by letter, therefore, between our
              ministers at Paris, London, and the Hague, they concurred in opinion that they ought
              not in such a case to wait for instructions from hence, but that his necessities
              should be provided for until they could receive such instructions. Different sums have
              been therefore either placed at his disposal, or answered on his draughts, amounting,
              as far as we hitherto know to about twelve or thirteen hundred Guineas. This has been
              taken from a fund not applicable by law to this purpose nor able to spare it: and the
              question is whether, and how it is to be made good? To do this, nothing more is
              requisite than that the United States should not avail themselves of the Liberalities
              of M. de la Fayette, yielded at a moment when neither he nor we could foresee the time
              when they would become his only resource for subsistence. It appears by a statement
              from the war office, hereto annexed, that his pay and commutation as a major General
              in the service of the United States to the 3rd of nov. 1783 amounted to 24,100 dollrs
              thirteen Cents exclusive of ten years interest elapsed since that
              time, to the payment of which the following obstacle has occurred. at the foot of the
              original engagement by Mr Deane, a copy of which is hereto annexed, that a certain
              roll of officers there named, and of which
            M. de la Fayette was one, should be taken into the american service in the grades
              there specified, M. de la Fayette alone has subjoined for himself a declaration that
              he would serve without any particular allowance or pension. It may be doubted whether the words in the original
              French do strictly include the general allowance of pay and commutation. and if they do, there is no evidence of any act of acceptance
              by Congress. Yet, under all the circumstances of the case, it is thought that the
              legislature alone is competent to decide it. If they decline availing the United
              States of the declaration of M. de la Fayette, it leaves a fund which not only covers
              the advances which have been made, but will enable you take measures for his future
              relief. It does it too, in a way which can give offence to nobody, since none have a
              right to complain of the payment of a debt, that being a moral duty, from which we
              cannot be discharged by any relation in which the creditor may be placed as to them. I
              therefore take the liberty of proposing that this matter may be submitted to the
              consideration of the Legislature, who will determine in their wisdom whether the
              supplies already furnished, or any others in future, shall be sanctioned by them, and
              made good in the way here suggested, or in any other which they shall deem more
              proper. I have the honor to be, with the most perfect respect & attachment, Sir,
              Your most obedient and Most humble servant
            
              Th: Jefferson
            
          